Case: 17-10703      Document: 00514719583         Page: 1    Date Filed: 11/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 17-10703                              FILED
                                                                        November 12, 2018
                                                                           Lyle W. Cayce
AUTHER ANDERSON; GARY RICHARDSON,                                               Clerk

              Plaintiffs–Appellants,

v.

YRC, INCORPORATED,

              Defendant–Appellee.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CV-3992


Before STEWART, Chief Judge, DENNIS, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiffs contend the district court erred in dismissing their
employment-discrimination action on summary judgment. They argue the
district court improperly limited its review by refusing to consider facts not
pleaded in the amended complaint or included in the EEOC charges and that
it failed to apply the continuing-violations doctrine. But we need not reach
these arguments. Even if Plaintiffs prevailed on them, they would still not be




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10703     Document: 00514719583     Page: 2   Date Filed: 11/12/2018



                                  No. 17-10703
entitled to relief because their underlying hostile-work-environment claim fails
to survive summary judgment. We AFFIRM.

                                     * * *
      We review grants of summary judgment de novo, applying the same
standard as the district court. Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir.
2016). Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a). “A dispute is genuine if the summary
judgment evidence is such that a reasonable jury could return a verdict for the
[non-movant].” Hyatt, 843 F.3d at 177 (cleaned up).
      A hostile-work-environment plaintiff must show:
      (1) the victim belongs to a protected group; (2) the victim was
      subjected to unwelcome harassment; (3) the harassment was based
      on a protected characteristic; (4) the harassment affected a term,
      condition, or privilege of employment; and (5) the victim’s
      employer knew or should have known of the harassment and failed
      to take prompt remedial action.


EEOC v. WC&M Enters., Inc., 496 F.3d 393, 399 (5th Cir. 2007). Failure to
prove any of the elements causes the plaintiff’s claim to fail. Here, we need only
discuss the final element: whether YRC “failed to take prompt remedial
action.”
      To survive summary judgment, Plaintiffs needed to show a genuine
dispute of material fact on this point. See id. Instead, the evidence shows that
YRC’s action was both prompt and remedial. It opened an investigation the
day after the February 5 noose was reported. It interviewed more than 450
employees, reviewed more than 250 hours of video footage, contacted local and
federal authorities, and instituted the secret-witness program. Plaintiffs
contend YRC’s investigation was inadequate and “mere window dressing”
because no one was fined, suspended, or fired as a result. YRC responds that
                                     2
    Case: 17-10703    Document: 00514719583    Page: 3   Date Filed: 11/12/2018



                                No. 17-10703
if its response were deemed inadequate under Title VII, the effect would be to
impose on employers requirements found nowhere in the law. YRC took
preventive measures by increasing security, prohibiting the use of rope in the
facility, and reiterating the company’s harassment and vandalism policies
during weekly pre-shift meetings.
      No reasonable trier of fact could conclude that YRC’s response was
inadequate or deny that it was “‘reasonably calculated’ to end the harassment.”
Hockman v. Westward Commc’ns, LLC, 407 F.3d 317, 329 (5th Cir. 2004)
(quoting Skidmore v. Precision Printing and Packaging, Inc., 188 F.3d 606, 615
(5th Cir. 1999)).

                                    * * *
      For these reasons, we AFFIRM the district court’s grant of summary
judgment.




                                      3